Title: Memorandum from Albert Gallatin, with Jefferson’s Instructions, 6 July 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          Will the President be pleased to examine the question? It is becoming important and must be decided at Detroit. Indeed there is some danger in suspending the decision at Michillimakinac the post which forms the entrance of the communication by Michigan & Ouisconsing to Mississipi
          1. Shall Portages be construed to mean only land carriages from a part of the boundary to another part of the same as at Niagara? This appears to me the true & ultimately will prove the only safe construction.
          2. Does the Treaty by Portages mean to include any communication by land or water leading in a straight direction from the Lakes to the Mississipi. This will exclude the Wabash, & possibly the Illinois river communication [. . .] include the usual route by Fox & Ouisconsing rivers.
          3. Is it best only to exclude as not being Portages, those communications which cannot be [. . .] by any construction, (those leading by Wabash & other rivers [. . .] Ohio)—and to suspend covering the whole ground which the 1st definition contemplates. Under this idea the annexed sketch was drawn; but the propriety of tolerating any inland navigation & transportation as a portage is doubted—
          Respectfully submitted by
          
            Albert Gallatin
            July 6th 1802
          
          
            [Instructions by TJ:]
            As the discussion of these questions, should any arise with Great Britain, will devolve on the Secretary of state, will he be pleased to consider & give his opinion on them?
            
              Th: Jefferson
              July 7. 1802.
            
          
        